Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is responsive to the amendment filed on 9/29/2022.  Claims 16-30 are pending.  Claims 24-30 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered, and are persuasive.  However, upon further consideration, the instant claims are rejected under new grounds of rejections. Claims 16-23 are non-finally rejected for reasons stated below.  

Drawings
	Figures 1a and 1b are objected to because the prior art labels are missing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-21, 23 rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2013/0004846) in view of Park (US 2012/0244428).
Regarding claim 16, a composite material, comprising:
silicon and carbon, wherein a proportion of silicon is 1-80 wt.-%, Kim discloses a composite material having a silicon-based nanocore and a first amorphous carbon coating [0028].  The carbon coating amount is between 1 to 10 wt% of the silicon nanocore [0035].  The composite further contains a crystalline carbon material in an amount of about 70 to 95 parts by weight based on 100 parts by weight of nanoparticles [0040], and to read on Applicant’s range of 1-80 wt%   
Regarding claim 17, it is present as a (sub)microparticle composite powder material [0029].
Regarding claim 18, the composite material has a particle size distribution having a mean particle size (d50) of 0.5 to 60 um [0043].
Regarding claim 19, the silicon is present in the form of particles which are at least in part enclosed in the carbon [0031].
Regarding claim 23, the silicon is at least in part crystalline [0100].

Regarding claim 1, at least 90 wt.-% of the composite material is in a density range between a lower density threshold value p*1 and an upper density threshold value p*2, wherein the density threshold values p*1,2 have the following relation:
*1,2=(1+) 
wherein p is a mean density of the composite material and + is a variation range between the upper density threshold value p*2 and the lower density threshold value p*1, an amount of  being < 0.10, and regarding claim 21, at least 3 wt.-% of the composite material is in density range(s) outside a range extending from a lower density threshold value  *3 to an upper density threshold value  *4, wherein the density threshold values  *3,4 have the following relation:
 *3,4 = (1+  min) 
wherein p is a mean density of the composite material and +  min is a variation range between the upper density threshold value  *4 and the lower density threshold value  *3, the amount of  min being > 0.005.
the instant Specification states:
The composite material according to the invention for lithium-ion batteries has a substantially homogeneous distribution of components, as a result of which non- uniform loading during lithium incorporation, non-uniform volume effects and unnecessary material losses are avoided during grinding. (page 6)
If the value is  > 0.12, significant regions having inhomogeneous distribution have arisen in the material, which regions thereby result in particle fractions having different densities that deviate significantly from the mean density, as shown in Fig. 1.  Page 9.
The mixture obtained according to step c) is advantageously homogeneously distributed. It is particularly advantageous if, when nano silicon is used, said nano silicon is finely distributed, i.e. not present in an agglomerated form in the mixture. The homogeneous distribution in step c) is a beneficial prerequisite for obtaining a product that is as homogeneous as possible according to the subsequent step d). The thermal treatment in step d) is advantageously selected with the exclusion of oxygen at a temperature up to 400-1600 0C, preferably 400-1450 0C, particularly preferably 600-1450 0C, extremely preferably 800-1350 0C and carried out for a duration of 1 s to 240 h, preferably 1 s to 72 h, particularly preferably 1 s to 24 h, extremely preferably 1s to 12 h.  Page 14.
 Embodiment 2: 
Like embodiment 1, but with a more rapid thermal treatment in step v). For this purpose, steps i) to iv) and vi) were carried out in embodiment 2 in the same manner as in embodiment 1. However, in embodiment 2, the thermal treatment of step v) takes place within 3-12 h. For this purpose, the green mix was heated in the container to a final temperature of 800-1000 °C in a chamber kiln having a thermal post-combustion system for burning the produced exhaust gases in a nitrogen atmosphere within approx. 3-12h and subsequently optionally kept at the final temperature for another 1- 3h. As a result of the more rapid heating to the final temperature, large quantities of pyrolysis gases, for which the kiln and its thermal post-combustion system were designed, were released in a relatively short amount of time. In addition, the risk of overfoaming was greater, which is why a sufficiently large container was used. Afterwards, the heating of the kiln was switched off such that it cooled passively. During cooling, the kiln chamber was further flushed with nitrogen to prevent oxidation. As soon as the temperature in the kiln had decreased to < 200 °C, the nitrogen flushing was stopped, the kiln was opened and the material was removed (emphasis added).  Page 30


Kim discloses:
[0052] The resulting mixture obtained via pulverization via the milling process and the drying process may be in a form where the organic material pulverized into nanoparticles is uniformly dispersed on the surfaces of the silicon-based particles pulverized into nanoparticles and between the silicon-based particles. 
[0053] Next, the resulting mixture is spherized and heat treated to carbonize the organic material. In other words, the organic material uniformly dispersed on the surfaces of the nano-sized silicon-based particles is carbonized to form a uniform, continuous amorphous carbonaceous coating layer on the surfaces of the nano-sized silicon-based particles.  
[0055] Prior to the heat treatment process, the method of preparing the negative active material may further include coating a surface of the spherized mixture with a carbon precursor selected from the group consisting of a coal-based pitch, a meso-phase pitch, a petroleum-based pitch, a coal-based oil, a petroleum-based heavy oil, an organically synthesized pitch, and a polymer resin such as a phenol resin, a furan resin, or a polyimide resin. 
[0056] Through the heat treatment process, the organic material is carbonized, and as a result, an amorphous carbonaceous coating layer that provides a conductive path in the negative active material may be formed. The heat treatment process may be performed at a temperature in a range of about 700 to about 1000.degree. C. In addition, the heat treatment process may be performed in a reducing atmosphere such as an argon or nitrogen atmosphere since the organic material is capable of absorbing oxygen existing between the silicon-based particles. 

Kim discloses a uniform composite material, silicon is coated with coal tar pitch at 800 C [0091], but doesn’t disclose rapid thermal treatment.  Kim is silent as to the duration of the heat treatment.  Park teaches an anode active material comprising a silicon-carbon composite.  A silicon nanoparticle is mixed with petroleum pitch at 900 C for 3 hours [0079].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Kim’s silicon-nano composite for 3 hours, as taught by Park, for the benefit of pyrolyzing the carbon.
It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.

It appears that the uniformity of Kim’s composite material would read on Applicant’s claims 16 and 21.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 20, a ratio of a mean particle size of the silicon to a mean particle size of the composite powder material is 0.0005 to 0.1, Kim discloses 
[0029] The primary nanoparticles 110 may have an average diameter on the scale of nanometers, for example, 300 nm or less. In particular, the average diameter of the primary nanoparticles 110 may be in a range of about 100 to about 300 nm, for example, in a range of about 200 to about 250 nm. The primary nanoparticles 110 having an average diameter within the range described above may easily agglomerate with each other through a spherizing process to form the secondary particle 100. Spherizing is a technique in which a material of irregular shape is formed into spherically shaped particles. 
[0043] The secondary particles 100 may have an average diameter of at most 50 .mu.m. When the average diameter of the secondary particle 100 is greater than 50 .mu.m, degradation of characteristics due to an increase in charge/discharge rates may occur. In particular, the average diameter of the secondary particle 100 may be in a range of about 5 to about 30 .mu.m, for example, in a range of about 10 to about 20 .mu.m.

Silicon particle size/composite powder material = 300 nm/50 microns = 0.006
Kim’s silicon particle size and composite powder material ratio is at most 0.006.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Response to Arguments
Arguments filed 9/29/2022 are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Kim (US 2013/0004846).  Kim does not disclose nor suggest:
Regarding claim 22, it meets the following condition:
d50Si * pc/psi > S 
where
d50si stands for a mean size of the silicon particle in the unit ‘um’
pc stands for an amount of carbon in the composite material, expressed as wt.-%, 
psi stands for an amount of silicon in the composite material, expressed as wt.-%, and 
S is a security parameter which is 0.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724